STEPHENS, Chief Justice.
Jewell Penn appeals to this Court from a judgment and conviction of the Crittenden Circuit Court sentencing him to one year in the State Penitentiary on a charge of bribing a witness, KRS 524.020, and a $500.00 fine on a charge of trafficking in marijuana KRS 218A.140. The Court of Appeals affirmed and we granted discretionary review limited to the sole issue of the bribery conviction.
The facts in this appeal center around the discovery and seizure of a quantity of marijuana found on a tract of land owned by Movant.
The only testimony pertinent to the bribery issue was that of Norris “Buddy” Singleton. Singleton testified that Penn came to his house to ask Singleton if he knew anything about the marijuana patch Singleton had seen on Penn’s property. Singleton testified that Penn “asked me not to say anything about it and he said that the patch didn’t belong to him and that people that owned it would give me a certain amount of money not to say anything about the patch....” Singleton testified that Penn said the amount that he was told he would be given was $10,000, and he felt that Penn was authorized to make the offer. He also said that in his own mind he did not feel he was being offered the $10,-000 not to testify in court.
The sole issue before this Court in this appeal is whether the evidence presented at trial was sufficient to support the conviction.
KRS 524.020 is as follows:
524.020. Bribing a witness. (1) A person is guilty of bribing a witness when he offers, confers or agrees to confer any pecuniary benefit upon a witness or a person he believes may be called as a witness in any official proceeding with intent to:
(a) Influence the testimony of that person; or
(b) Induce that person to avoid legal process summoning him to testify; or
(c) Induce that person to absent himself from an official proceeding to which he has been legally summoned.
(2) Bribing a witness is a Class D felony. (Enact. Acts 1974, Ch. 406, § 201.)
Movant contends that the evidence is insufficient to sustain a charge of bribery because there is no allegation in the indictment nor is there any proof in the record that there was any “official proceeding” underway at the time of the attempted bribe and therefore Singleton could not be a “witness” as contemplated by the stat*137ute. Movant argues that for a bribery-conviction to be sustained the alleged bribe must have been offered during the time that a trial, formal proceeding, inquiry or investigation was pending in which the “witness” or one about to be called as a “witness” was to give testimony.
As authority for this position, movant cites the case of, Commonwealth v. Bailey, Ky., 82 S.W. 299 (1904). Bailey is no longer controlling since it was based on a statute which is no longer in existence.
The language of the current statute requires a contrary result to that of Bailey. KRS 524.020 says that: “A person is guilty of bribing a witness when he offers, confers or agrees to confer any pecuniary benefit upon a witness or a person he believes may be called as a witness ...” [Emphasis added.] The inclusion in this statute of the above underlined language broadens the scope of the statute to include the bribe offered under the facts of this case. KRS 524.020 was enacted to prevent this kind of corrupt interference with the judicial process and the proper administration of justice. The question is not whether the person offered the bribe has technically been classified as a “witness” in a pending proceeding so much as it is whether the person offered the bribe, “... may be called as a witness in any official proceeding ...” The current statute’s specific use of the word “may” in and of itself removes the absolute requirement previously imposed by Bailey, that the accused should know that the person to whom the bribe was offered was in fact a witness. The jury must only be convinced that the accused had an intent to influence the testimony of a potential witness.
Under this interpretation of KRS 524.020 it is clear that Singleton’s testimony at trial provides sufficient evidence to support the conviction. Trowel v. Commonwealth, Ky., 550 S.W.2d 530 (1977).
The judgment of the Crittenden Circuit Court is affirmed.
STEPHENS, C.J., and AKER, GANT, STEPHENSON, VANCE, and WINTER-SHEIMER, JJ., concur.
LEIBSON, J., dissents and files a dissenting opinion.